 In the Matter of UNITED AIRCRAFT CORPORATIONandINTERNATIONALASSOCIATIONOF MACHINISTS,LODGE 743, AFFILIATEDWITH THE AMERI-CAN FEDERATION OF LABORCase No. R-048.9.-Decided May i', 1941Jurisdiction:airplane manufacturing industry.Investigation and Certification of Representatives:existence of queslio,i:dispute as to appropriate unit; election necessary.Unit Appropriate for CollectiveBargaining:production and maintenance em-ployees at one of two divisions of the Company, including group leaders andminor supervisory employees devoting a major part of their time to actualproduction, but excluding executives, engineers, technicians in the experimentaldepartment, guards, salaried employees, main office clerical help, foremen,assistant foremen, and all other supervisory employees devoting a major part,of their time to supervising as distinguished from actual production.Mr. Walfrid G. Luundborg,of Hartford, Conn., for the Company.Mr. Harold Straucli,of Hartford, Conn., andMr. David Kaplan,of Washington, D. C., for the Union.Mr. Sidney L. Davis,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn March 21, 1941, International Association of Machinists, Lodge743, affiliated with the American Federation of Labor, herein calledtheUnion, filed with the Regional Director for the First Region(Boston, Massachusetts) a petition, and on April 7, 1941, an amendedpetition, alleging that a question affecting commerce had arisen con-cerning the representation of employees of United Aircraft Corpora-tion,'East Hartford, Connecticut, herein . called the Company, andrequesting an investigation and certification of representatives pur-suant to Section 9 (c) of the National Labor Relations Act, 49 Stat. 449,herein called the Act.On April 12, 1941, the National Labor Rela-'Designated in the formal papers and at tines referred to at the hearing as UnitedAircraft Corporation, Hamilton Standard Propellers Division.The record shows, however,that the correct name of the Company is as set forth above.32 N. L.R. B., No. 13.79 SoDECISIONS OF NATIONAL LABOR RELATIONS BOARDtions Board, herein called the Board, acting pursuant to Section 9 (c)of the Act and Article III, Section 3, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, ordered an investi-gation and authorized the Regional Director to conduct it and to pro-vide for an appropriate hearing upon due notice.-On April 14, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company and the Union.Pursuant to notice, a hearing was held on April 21 and 22, 1941, atHartford, Connecticut, before Edward Schneider, the Trial Examinerduly designated by the Chief Trial Examiner. The Company and theUnion were represented by counsel, and all participated in the hearing.Full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues was afforded all parties.At the close of the hearing, the Union moved to amend its amendedpetition with respect to its claim concerning the appropriate unit.Noobjection was,raised by, the Company and the Trial Examiner grantedthe motion. - During the course of the hearing, the Trial Examinermade various rulings on other motions and on objections to the admis-sion of evidence.The Board has reviewed the rulings of the TrialExaminer and finds that no prejudicial errors were committed.Therulings are hereby affirmed.Thereafter the Union and the Companysubmitted briefs which have been considered by the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYUnited Aircraft Corporation, a Delaware corporation with itsprincipal office and plant at East Hartford, Connecticut, is engagedin the manufacture and sale of airplanes, airplane engines, propel-lers, and the parts thereof.Propellers are manufactured in itsHamilton Standard Propellers Division, herein called the Hamiltondivision, at East Hartford and Pawcatuck, Connecticut.Enginesare manufactured in its Pratt & Whitney Aircraft Division, hereincalled the Pratt & Whitney division, at East Hartford, Connecticut.Airplanes are manufactured in its Vought-Sikorsky Aircraft Divi-sionatStratford,Connecticut.This proceeding concerns onlyemployees of the Company at its plant at East Hartford, Connecticut.During 1940, sales of the Company were, in excess of $100,000,000,and present contracts in excess of $400,000,000,' it is anticipated, willbe completed in 1942.The greater percentage of the Company's rawmaterials, accessories, and equipment used in production are shippedto it from points outside the State of Connecticut, and likewise the UNITED AIRCRAFT CORPORATION81,greater, percentage of its finished' products are delivered to pointsoutside the. State of Connecticut.II.THE ORGANIZATION INVOLVED' ,International 'Association oforganization affiliated with the American Federation of Labor, admit-ting to membership employees of the Company in its Hamilton divi-sion at East Hartford, Connecticut.III.THE QUESTION CONCERNING REPRESENTATIONIn March 1941, the Union requested the Company to recognizeit as the 'exclusive representative of the employees in the Hamiltondivision, for the purposes of collective bargaining.The Companyrefused the Union's request for recognition on the ground that employ-ees in the Hamilton division did not by themselves constitute anappropriate 'unit.There was introduced ' in evidence ' a report pre-pared by the Regional Director showing that the Union representeda substantial number of employees in the unit found below to beappropriate.2We find that a question has arisen concerning the representationof employees of the Company.IV:' THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION'UPON COMMERCEWe, find that the question concerning representation which, hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNIT'The Union contends that the production and, maintenance employeesof the Company at its Hamilton division at East Hartford, Connecti-cut, including group leaders and minor supervisory employees devotinga major'part of their time to actual production, but excluding execu-tives;. engineers, technicians in the ' experimental department, guards,salaried employees, main office clerical help, foremen, assistant fore-men, and all other supervisory employees devoting a major part of their2 The Regional Director reported that 1,153, of the 3,304 employees on the Company'spay roll of production and maintenance employees in the Hamilton division as of April16, 1941, had signed either applicationsfor membership in the Union or cards authorizingthe Union to act as their collective bargaining representative. 82DECISIONSOF NATIONALLABOR RELATIONS BOARDtime to supervising as distinguished from actual production,constitutea unit appropriate for the purposes of collective bargaining.TheCompany, while agreeing with the Union as to the job classificationswithin the proposed unit, opposes the Union's claim that the appro-priate unit should be limited to employees of the Hamilton division atEast Hartford.3The Company contends that all such employees inboth the Hamilton and Pratt & Whitney divisions at East Hartfordconstitute the appropriate unit.Prior to 1935,the Hamilton and Pratt&Whitney divisions manufac-tured propellers and engines under common supervision in the samebuilding.In 1936, the Company built an addition to the Pratt &Whitney building and the Hamilton division was housed in this addi-tion.In 1939, the Hamilton division moved into a building separatedfrom the Pratt & Whitney building by a freight track line. Sincethen various additions have been built to both divisions.Since 1936, the Hamilton and Pratt & Whitney divisions have beenoperating as separate entities in the following respects: (1) each divi-sion purchases its own raw materials;(2) each division has a separatesales force;(3) the propellers and engines manufactured by the re-spective divisions are not used exclusively with each other, but may beand are used with engines and propellers manufactured by other com-panies;(4) each division has its own employment supervisor who isresponsible to the Company's director of personnel and each divisionmaintains a separate personnel pay roll;(5) an employee desiring totransfer from one division to another is treated as a new applicant foremployment in such other division; (6) employees of each divisionwear different identification badges and the employees of one divisionmay not enter the other without special permission;and (7)prodilc-t ion employees in the Pratt & Whitney division receive a special bonusbased on productivity which payments are proportionately greaterthan the wage-salary payment received by employees in the I-lamiltondivision.However, there is a functional coherence between the Ham-ilton and Pratt & Whitney divisions in that (1) minimum wage scalesare the same for similar job classifications in both divisions;(2) gen-eral wage increases to employees in both divisions are made at thesame time and in the same amounts; (3) the equipment in both divi-sions consists of standard machines involving the same fundamentalprinciples or mechanisms;(4) although the transfer of an employeebetween the two divisions may requirea de novoapplication, whensuch transfer is effected the employee does not lose his seniority orother rights derived from his work at his former division; and (5)3The employees of the Hamilton division at Pawcatuck are not involved in thisproceeding. UNITED AIRCRAFT CORPORATION83identical notices pertaining to hours, wages, and working conditionsare posted in both divisions.In 1934, the Industrial Aircraft Workers of America, herein calledt he I. A., W., attempted to organize the employees in both the Hamiltonand Pratt & Whitney divisions.On May 16, 1934, the Company andthe New England Regional Labor Board, on the one hand, and theI.A.W. and the Regional Board on the other hand, entered into amemorandum agreement settling a strike then in progress. Theagreement expressly provided that it was not between the Companyand the I. A. W. Thereafter, until early in 1936, the I. A. W. at-tempted to bargain with the Company in behalf of the employeesin both divisions.Its efforts in this respect do not appear to havebeen successful and in 1936 the I. A. W. disappeared from the scene.The record does not disclose whether or not the I. A. W. was dissolved.As noted above, until 1936 Hamilton employees worked in the samebuilding with Pratt & Whitney employees, and until 1935 the Hamiltonemployees were on the Pratt & Whitney pay roll.From, 1936 to 1940there was no union activity among the employees of the Company.In 1940, the Union organized the employees in the Hamilton division.Neither the Union, however, nor any other labor organization since1936 has attempted to organize the employees of the Pratt & Whitneydivision.We are of the opinion that the organization of the Company'sbusiness is such that either a unit of employees of both the Hamiltonand Pratt & Whitney divisions or one limited to employees of theHamilton division at East Hartford could be appropriate for thepurposes of collective bargaining.As noted above, the existing self-organization among the Company's employees at East Hartford,Connecticut, has not extended beyond the limits of the unit proposedby the Union, nor is any organization here seeking to represent em-ployees of the Company other than the employees of the Hamiltondivision at East Hartford.Under these circumstances, we are ofthe opinion that the unit sought by the Union herein is appropriate.To find otherwise would deprive the employees of the Hamilton di-vision of the benefits of collective bargaining until the employees inthe Pratt & Whitney division had organized.Our determination hereas to the appropriate unit, however, is no bar to a later revision inaccordance with changes in the status of self-organization of theCompany's employees.44Matter of Butler Motors,Inc.andInternational Associatton of Machinists,Auto Me-chanics Local701,A. F of L,28 N. L. R. B 1254;Matted of CrescentDressCompanyandCuttersLocal 11, I L G W. U, A F of L.,29 N. L R B 351;Matter of LeoLichtenstein,Byron Lichtenstein and Libbse Lichtenstein,a partnership,doing businessasHarltich Manufacturing CompanyandInternational Printing Pressmen andAssistants'Union of North America,A. F. of L.,31N. L R. B 223.448692-42-vol. 32-7 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that the, productionand maintenanceemployees of theCompany atitsHamiltonStandard PropellersDivision at East Hart-ford,Connecticut, including groupleaders and minor supervisoryemployees devotinga majorpart of theirtime to actualproduction,but excluding'executives, 'engineers,techniciansin the experimentaldepartment,guards, salaried employees, main office clerical help, fore-men, assistantforemen, andall othersupervisoryemployeesdevotinga major partof their timeto supervisingas distinguishedfrom actualproduction,constitute a unit appropriate for the purposes of collectivebargaining,and that saidunit willinsure to employeesof the Companythe full benefit of their rightto self-organizationand to collectivebargaining, and otherwiseeffectuatethe policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVES.'We find that the question concerning representation which has'arisencan best be're'solved by the holding of an election by secret ballot.We shall use as the date for determining the eligibility of employeesto vote the pay-roll period next preceding the date'of -the Directionof Election,subject to such limitations and additions as are set forthin the Direction.Upon the basis 'of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONcLUsIONS'OF LAW1.A questionaffecting,commerce.has arisen concerning the repre-sentation of employeesat theHamilton Standard PropellersDivisionof United Aircraft Corporation,EastHartford Connecticut, withinthe meaning of Section 9 (c) andSection 2 (6) and(7) of the NationalLaborRelationsAct., ...2.The productionand maintenanceemployees of the Company atitsHamilton Standard PropellersDivision at East Hartford, Con;necticut,includinggroup leaders andminor supervisoryemployeesdevotinga major part,of,theirtime to actualproduction, but exclud-ing executives,engineers,technicians in the experimentaldepartment,guards, salaried employees,main office clerical help, foremen,assist-ant foremen,and allother supervisory,employees devoting a majorpart of theirtime to supervising as distinguishedfrom actual produc-tion, constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section9 (b) of the National LaborRelations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9(c) of the National Labor Relations Act, UNITED AIRCRAFT CORPORATION8549 Stat. 449, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith United Aircraft Corporation, East Hartford, Connecticut, anelection by secret ballot shall be conducted as early as possible, but notlater than thirty (30) days from the date of this Direction, under thedirection and supervision of the Regional Director for the First Re-gion, acting in this matter as agent for the National Labor RelationsBoard, and subject to Article III, Section 9, of said Rules and Regula-tions, among the production and maintenance employees of the Com-pany at its Hamilton Standard Propellers Division at East Hartford,Connecticut, who were employed during the pay-roll period next pre-ceding the date of this Direction, including group leaders and minorsupervisory employees devoting a major part of their time to actualproduction, and employees who did not work during such payrollperiod because they were ill or on vacation or in the active militaryservice or training of the United States, or temporarily laid off, but ex-cludinb employees who have since quit or been discharged for c.iuse,and also excluding executives, engineers, technicians in the experi-mental department, guards, salaried employees, main office' clericalhelp, foremen, assistant foremen, and all other supervisory employeesdevoting a.major,part of their time to supervising as distinguishedfrom actual production, to determine whether or not they, desire to berepresented, by International Association of Machinists, Lodge 743,affiliated with the American Federation of Labor, for the purposes ofcollective bargaining.